                Case 2:18-cv-00262-TSZ Document 140 Filed 01/22/21 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8      DEVITTA BRISCOE, as executor of the
        ESTATE OF CHE ANDRE TAYLOR,
 9      et al.,

                             Plaintiffs,                 C18-262 TSZ
10
           v.                                            ORDER
11
        CITY OF SEATTLE, et al.,
12
                             Defendants.
13

14         Plaintiffs’ motion, docket no. 138, for appointment of an independent guardian

15 ad litem for plaintiff C.M.T., a minor, pursuant to Local Civil Rule 17(c), which is

16 unopposed, see Defs.’ Resp. (docket no. 139), is GRANTED. Morgan J. Wais is hereby

17 APPOINTED as Settlement Guardian Ad Litem for C.M.T. and shall discharge the duties

18 and obligations set forth in Local Civil Rule 17(c) and Washington Superior Court

19 Special Proceedings Rule (“SPR”) 98.16W. Mr. Wais shall file, under seal, within forty-

20 five (45) days of the date of this Order, a written report consistent with SPR 98.16W(e).

21 No separate motion to seal pursuant to Local Civil Rule 5(g) need be filed, but Mr. Wais

22 shall serve a copy of his report on all counsel of record via either U.S. mail or email,

23

     ORDER - 1
            Case 2:18-cv-00262-TSZ Document 140 Filed 01/22/21 Page 2 of 2




 1 based on each attorney’s preference, and file proof of such service. Mr. Wais shall be

 2 compensated at his customary hourly rate.

 3         The Clerk is directed to send a copy of this Order to all counsel of record.

 4 Plaintiffs’ counsel is DIRECTED to serve a copy of this Order on Mr. Wais and to file

 5 proof of such service within seven (7) days of the date of this Order.

 6         IT IS SO ORDERED.

 7         Dated this 22nd day of January, 2021.

 8

 9                                                   A
                                                     Thomas S. Zilly
10
                                                     United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
